Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The claim scope has been changed due to the amendments. The 112(a) rejection is withdrawn due to the amendments to the claims. The drawing objections are withdrawn due to the claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (USPN 5821731) in view of Esser et al (USPN 5814900), as evidenced by Hoover, Kepka and Shijo (all 3 previously cited, see page 5 of the office action mailed 9/25/20)
Regarding Independent Claim 1, Kuki teaches a base unit for a charging station for inductively charging an energy store of a vehicle (Figs. 1-14), the base unit comprising: a primary coil (10), which transfers electrical energy to a secondary coil (20) of the vehicle € positioned above the primary coil when there is an electromagnetic coupling with the secondary coil (Figs. 1, 10-12, & 14, abstract); a sensor (50, 50a-c, S1, S2), which senses sensor data from at least a part of the vehicle; and a control unit (12), which provides or uses the sensor data for a positioning of the primary coil relative to the secondary coil (see at least Col 8 L41 to Col 11 L55, Col 13 L15 to Col 14 L56, Col 17 L26-47, Fig. 48); and movement devices which position the primary coil, based on the sensor data, linearly along each of two orthogonal directions in order to bring about an electromagnetic coupling between the primary coil and the secondary coil 
Kuki fails to explicitly teach rotating the primary coil about a rotational axis normal to the two orthogonal axes.
Esser teaches rotating the primary coil about a rotational axis normal to the two orthogonal axes (see Fig. 15 which shows rotation about a vertical axis which is normal to the orthogonal axes of Kuki, while explicit rotation is described in Claim 29 and Col 4 L52-65, which describes both the linear sliding of Kuki along with a rotation). Shijo teaches that the coupling coefficient is improved by rotating the coil (¶'s [69-71]), where Shijo teaches that coupling coefficient increase directly relates to improvement of efficiency of the energy transfer (¶'s [03, 05, 37, 55]). Kepka (¶[09]) provides evidence that swiveling/rotating the primary coil improves/optimizes the transfer of energy. Hoover further provides evidence of improved efficiency when rotating the primary coil (¶'s [02, 03, 07, 25]). Esser describes this invention used for contact free electrical power transmission (see Col 3 L19-54).
It would have been obvious to a person having ordinary skill in the art to modify Kuki with Esser to provide improved efficiency and optimized transfer of energy.
Regarding Dependent Claim 2, Kuki teaches the sensor is designed for sensing a machine-readable code (communication receiver, mentioned to be infrared; Col 17 L26-48, Col 19 L36-44, Col 22 L9-15, Col 23 L39-60, Col 24 L35-52, Col 25 L10-22 & 30-48, 
Regarding Dependent Claim 3, Kuki teaches the machine-readable code comprises one or more of the following data: one or more optimized charging curves, one or more items of frequency information relating to the charging operation, an item of information that represents the position of the secondary coil within the vehicle underfloor, and/or one or more geometrical parameters that represent the arrangement of the secondary coil within the vehicle (Col 1 L62 to Col 2 L3, Col 5 L44-54, Col 20 L20-46, Col 22 L9-15, Col 23 L39-60, Col 25 L22-55; charging information, photo detection of the underside, and geometrical parameters).
Regarding Dependent Claim 4, Kuki discloses the sensor is designed to sense image data with respect to an underfloor of the vehicle (Col 13 L19-32, Col 21 L15-55; Fig. 46 shows vehicle driving over the sensor, which relates to at least the Col 21 section; obvious for one having ordinary skill in the art to use this further sensing functionality to improve the coordination between the vehicle and the station, as well as for improved coupling & efficiency).
Regarding Dependent Claim 5, Kuki teaches the sensor is connected to the primary coil; and/or the sensor is moved in a way dependent on the movement of the primary coil (Figs. 1-14 shows the sensors moving dependent upon the primary coil; Fig. 9 shows the coil and sensors in same circuit)
Regarding Dependent Claim 6, Kuki teaches the base unit is designed to evaluate image data of an image series or an image sequence, in order to determine a position of the primary coil in relation to the secondary coil via image processing or object recognition (Col 13 L19-32, Col 21 L15-55, describes calculation of the outputs of the photo sensors; obvious for one having 
Regarding Dependent Claim 7, Kuki teaches the base unit the sensor is designed for detecting a predetermined part of the vehicle (Figs. 35, 36, 46, 47; coil sensor 101, wheel sensors 100, 150; magnetic sensors 50 detect coil of vehicle-abstract, 181 detects communication; obvious for one having ordinary skill in the art to use this further sensing functionality to improve the coordination between the vehicle and the station, as well as for improved coupling & efficiency).
Regarding Dependent Claim 8, Kuki teaches the sensor is designed for detecting at least two or more parts of the vehicle and for determining the position and/or the angle in relation to at least two or more of the detected parts (sensors 150 & 181, obtained by 113 in Fig. 44, detect the wheel and transmitter, respectively, where the wheel position provides the position of the wheel, while transmitter of the vehicle communicates information on the relation of the wheel to the coil of the vehicle, see Col 2 L53-62, Col 5 L26-43 & 55-65, Col 18 L55 to Col 20 L65; obvious for one having ordinary skill in the art to use this further sensing functionality to improve the coordination between the vehicle and the station, as well as for improved coupling & efficiency).
Regarding Dependent Claim 9, Kuki teaches the base unit is designed to determine on the basis of image data information with respect to a technical parameter of the vehicle (Col 1 L62 to Col 2 L3, Col 5 L44-54, Col 20 L20-46, Col 22 L9-15, Col 23 L39-60, Col 25 L22-55; charging information, photo detection of the underside, and geometrical parameters; obvious for one having ordinary skill in the art to use this further sensing functionality to improve the coordination between the vehicle and the station, as well as for improved coupling & efficiency).
Claim 11, Kuki teaches the base unit comprises a frame; the movement devices comprise one or more rails, which are connected to the frame; and the movement devices further comprise actuators, which are designed to move the primary coil along the one or more rails (cited Figs. above, esp. Figs. 1, 3, & 9)
Regarding Dependent Claim 13, Kuki teaches the movement devices comprise one or more wheels and/or rollers, which are designed to move the primary coil (rollers 36Y/36X, 44/45 has a gear wheel shape which moves primary coil for Figs. 1-14; Figs. 15-25 & 27 demonstrate a wheeled transmitting base unit 60).
Regarding Dependent Claim 15, Kuki teaches the predetermined part of the vehicle is one of the secondary coil, part of vehicle tires, or part of vehicle axles (cited above, wheel, coil)
Regarding Dependent Claim 16, Kuki teaches the technical parameter of the vehicle is with respect to the secondary coil or the energy store of the vehicle (both cited above).
Regarding Independent Claim 17, Kuki teaches a method for positioning a primary coil (10) of a base unit under a secondary coil (20) of a vehicle (Figs. 1-14), the method comprising the acts of: determining sensor data by a sensor (50, 50a-c, S1, S2) of the base unit, wherein the sensor data comprise items of information relating to the position of at least a part of the vehicle (see at least Col 8 L41 to Col 11 L55, Col 13 L15 to Col 14 L56, Col 17 L26-47, Fig. 48); and changing the position of the primary coil, based on the sensor data, linearly along each of two orthogonal axes so as to bring about an electromagnetic coupling between the primary coil and the secondary coil (cited Figs. above, esp. Figs. 1, 3-6, 9-14, where e.g. Fig. 1 demonstrates orthogonal directions x-y with linear movement mechanisms), changing the position of the primary coil based on a quantity of electrical energy to be transferred by the primary coil (one having ordinary skill in the art understands that by positioning the coils for wireless power 
Kuki fails to explicitly teach rotating the primary coil about a rotational axis normal to the two orthogonal axes.
Esser teaches rotating the primary coil about a rotational axis normal to the two orthogonal axes (see Fig. 15 which shows rotation about a vertical axis which is normal to the orthogonal axes of Kuki, while explicit rotation is described in Claim 29 and Col 4 L52-65, which describes both the linear sliding of Kuki along with a rotation). Shijo teaches that the coupling coefficient is improved by rotating the coil (¶'s [69-71]), where Shijo teaches that coupling coefficient increase directly relates to improvement of efficiency of the energy transfer (¶'s [03, 05, 37, 55]). Kepka (¶[09]) provides evidence that swiveling/rotating the primary coil improves/optimizes the transfer of energy. Hoover further provides evidence of improved efficiency when rotating the primary coil (¶'s [02, 03, 07, 25]). Esser describes this invention used for contact free electrical power transmission (see Col 3 L19-54).
It would have been obvious to a person having ordinary skill in the art to modify Kuki with Esser to provide improved efficiency and optimized transfer of energy.
Regarding Dependent Claim 19, Kuki teaches computer program product, comprising a non-transitory computer readbale medium having stored thereon program code that, when executed by a processor, carries out the method of claim 17 (control units cited above inherently contain memories with the algorithms to enact the steps claimed).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuki in view of Esser, further in view of Enthaler et al (USPGPN 20140035565), as evidenced by Hoover, Kepka, and Shijo
Regarding Dependent Claim 14, Kuki teaches the base unit comprises lighting, which is designed to generate a light pattern; and the sensor is designed to sense a reflection of the light on the underfloor of the vehicle (Col 13 L19-32, Col 21 L15-55, describes calculation of the outputs of the photo sensors; reflection mentioned; no specific pattern mentioned, but detected reflected light of a solid light is still a pattern).
Kuki is silent to sensing a light pattern and/or one or more light pulses (to advance prosecution, assuming the applicants' meant something different from a solid light pattern).
Enthaler teaches sensing a light pattern and/or one or more light pulses (Figs. 1-7, abstract, Claims 1 & 4-6, ¶'s [32, 33, 35, 37, 49, 51, 54, 56, 57, 60, 64, 66, esp. 66]). Enthaler teaches this invention provides improved precision, simplicity, costs, accuracy, and efficiency (¶'s [08, 10, 11-16, 18, 22, 24-27, 42, 45, 46, 48, 49, 53, 55-57, 59-62])
It would have been obvious to one of ordinary skill in the art to modify Kuki in view of Esser with Enthaler to provide improved precision, simplicity, costs, accuracy, and efficiency
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859